United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3759
                                   ___________

Keith Box,                             *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Chuck Dwyer, Correctional              *
Superintendent; Phyllis Stanley,       *      [UNPUBLISHED]
Medical Supervisor; Greg Rodriguez, *
Correctional Doctor; Michael Hakala, *
Correctional Doctor; Correctional      *
Medical Services,                      *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: February 13, 2008
                                Filed: April 10, 2008
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

     Missouri inmate Keith Box appeals the district court’s1 adverse grants of
summary judgment in his 42 U.S.C. § 1983 action. We have considered Box’s
arguments for reversal and have conducted de novo review of the record, see Alberson

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
v. Norris, 458 F.3d 762, 765 (8th Cir. 2006), and we find no basis for overturning the
district court’s well-reasoned opinions. Accordingly, we affirm. See 8th Cir. R. 47B.
We also deny Box’s pending motions.
                         ______________________________




                                         -2-